

Exhibit 10.1


luluwordmark.jpg [luluwordmark.jpg]
SEPARATION AGREEMENT AND RELEASE


This separation agreement and release is dated February 2, 2018, and is between
lululemon athletica inc., a Delaware corporation (“lululemon”), and Laurent
Potdevin, an individual (“Executive”).
Executive and lululemon entered into an Executive Employment Agreement dated
December 1, 2013 (the “Employment Agreement”). Capitalized terms used but not
otherwise defined in this agreement have the meanings given those terms in the
Employment Agreement.
Executive has agreed voluntarily to resign his employment with lululemon for the
good of lululemon, effective immediately (the “Separation Date”). Executive’s
voluntary resignation is to be treated as a termination of employment by
Executive under section 5.02 of the Employment Agreement, and is not considered
a termination for Good Reason by the Executive.
The parties desire to settle all claims and issues that have, or could have,
been raised, in relation to Executive’s employment with lululemon and arising
out of or in any way related to the acts, transactions or occurrences between
Executive and lululemon to date, including, but not limited to, his employment
with lululemon or his termination of that employment, on the terms set forth
below.
lululemon and Executive therefore agree as follows:
1.Executive hereby voluntarily resigns, effective immediately, from (1) his
employment with lululemon, including his position as Chief Executive Officer,
(2) his position as a member of the board of directors of lululemon, and (3) any
and all other positions that he holds with lululemon or any affiliated entity.
Executive will sign any documentation that lululemon reasonably requests to
confirm such resignations. If, for any reason, this paragraph is deemed
insufficient to effect these resignations, Executive hereby authorizes lululemon
to execute any documents or instruments consistent with this paragraph that
lululemon deems necessary or desirable to effect those resignations, and to act
as Executive’s attorney-in-fact with respect thereto. Executive acknowledges
that he no longer has any authority or power to bind lululemon or any affiliated
entity, or to act on behalf of lululemon or any affiliated entity in any manner.
Executive is voluntarily resigning and his separation therefore will not be
treated as an involuntary termination of employment without Cause. Executive
understands and acknowledges that he is not eligible for any benefits under the
Plan or the Bonus Plan or any other severance plan of or agreement with
lululemon. lululemon hereby waives the Notice of Resignation Period. lululemon
will pay Executive’s Base Salary up to the Separation Date, and the value of
Executive’s accrued, unused vacation leave, pro-rated for that portion of the
calendar year up to the Separation Date, in each case subject to all applicable
withholdings and deductions. Executive agrees that all other amounts specified
in section 5.02 of the Employment Agreement will not be paid and are waived in
connection with the payments specified in paragraph 3.





--------------------------------------------------------------------------------





2.The Non-Solicitation Period stated in article 4 of the Restrictive Covenant
Agreement attached as Schedule A to the Employment Agreement will continue until
24 months after the Separation Date. Executive’s coverage under lululemon’s
Canadian health insurance policy will terminate on February 28, 2018.
3.In exchange for and subject to the releases and other covenants of Executive
included in this agreement, lululemon agrees to provide Executive a cash payment
equal to $5,000,000, subject to regular and statutory withholdings and
deductions (the “Consideration”). The Consideration will be paid as follows: (1)
$3,350,000 as soon as practicable after the Effective Date described in
paragraph 11; and (2) $1,650,000 over a period of 18 months in equal monthly
installments on lululemon’s normal paydays beginning on the first regular payday
occurring 60 days following the date hereof. Executive acknowledges that he
would not otherwise be entitled to receive the Consideration if he did not enter
into this agreement. The Consideration is subject to and conditioned on
Executive’s compliance with the Restrictive Covenant Agreement and, accordingly,
will be forfeited if Executive fails to comply with the Restrictive Covenant
Agreement. The Consideration is in U.S. Dollars.
4.Executive and lululemon agree that Executive has certain equity awards
outstanding which are and will remain subject to certain vesting conditions as
of the Separation Date, and that Executive’s rights under those equity awards
will be determined pursuant to the terms of the relevant award agreements based
on the terms and conditions thereof applicable to his voluntary resignation from
employment on the Separation Date without any good reason or other justification
which may provide for additional rights, vesting or benefits thereunder arising
out of such voluntary termination of employment. Other than as specifically
stated herein, Executive acknowledges that he will no longer be entitled to
receive any additional cash or equity awards or vesting on any existing cash or
equity awards from lululemon.
5.Notwithstanding Article 3 of the Restrictive Covenant Agreement, Executive
hereby consents to the Statements (as defined in the Restrictive Covenant
Agreement) made or to be made by lululemon contained in the draft press release
provided to Executive on the date hereof, and any other Statements materially
consistent with those Statements, and agrees that any such Statements do not
violate the Restrictive Covenant Agreement. Furthermore, nothing in this
paragraph or the Restrictive Covenant Agreement will preclude lululemon from
disclosing information required in response to a subpoena duly issued by a court
of law or a government agency having jurisdiction or power to compel such
disclosure, or from giving full, truthful and cooperative answers in response to
a duly issued subpoena.    
6.Executive understands and agrees that lululemon is neither providing tax nor
legal advice, nor is lululemon making representations regarding tax obligations
or consequences, if any, related to this agreement. Executive further agrees
that he will assume and hereby assumes any such tax obligations or consequences
that may arise from this agreement, and that Executive may not seek any
indemnification from lululemon in this regard. Executive agrees that, in the
event that any taxing body determines that additional taxes are due from
Executive, Executive acknowledges and assumes all responsibility for the payment
of any such taxes and agrees to indemnify, defend, and hold lululemon harmless
from the payment of such taxes, and any failure to withhold. Executive agrees
that Executive is responsible for the payment of any applicable taxes on
compensation paid or provided to Executive under this agreement and Executive
hereby releases and discharges lululemon from any claim related to the payment
of any such taxes, including with respect to any taxes under Section 409A of the
Internal Revenue Code. Executive further agrees to pay, on lululemon’s behalf,
any interest or penalties imposed as a consequence of such tax obligations, and
to pay any judgments, penalties, taxes, costs, and attorneys’ fees incurred by
lululemon as a consequence of Executive’s failure to pay any taxes due.





--------------------------------------------------------------------------------





7.Executive agrees that the foregoing Consideration represents settlement in
full of all outstanding obligations owed to Executive by lululemon. THIS IS A
GENERAL RELEASE OF ALL CLAIMS. Executive unconditionally, irrevocably and
absolutely releases and discharges lululemon, and any parent and subsidiary
corporations, divisions and affiliated corporations, partnerships or other
affiliated entities of lululemon, past and present, as well as lululemon’s
officers, directors, agents, employees, successors and assigns (collectively,
the “Released Parties”), from all claims related to the transactions or
occurrences between them to date, to the fullest extent permitted by law,
including, but not limited to, Executive’s employment with lululemon, the
termination of Executive’s employment, and all other losses, liabilities,
claims, charges, demands and causes of action, known or unknown, suspected or
unsuspected, arising directly or indirectly out of or connected with Executive’s
employment with lululemon, whether under the laws of the United States prior to
his Relocation (as defined in the Employment Agreement) or the laws of British
Columbia. This release is intended to have the broadest possible application and
includes, but is not limited to, any tort, contract, common law, constitutional
or other statutory claims arising under local, provincial, state or federal law,
including, but not limited to alleged violations of the British Columbia
Employment Standards Act, the British Columbia Human Rights Code and Age
Discrimination in Employment Act (ADEA) (if applicable), and all claims for
attorneys’ fees, costs, penalties, interest and expenses. Executive expressly
waives his right to recovery of any type, including damages or reinstatement, in
any administrative or court action, whether provincial, state or federal, and
whether brought by Executive or on his behalf, related in any way to the matters
released herein. Executive acknowledges that he may discover facts or law
different from, or in addition to, the facts or law that he knows or believes to
be true with respect to the claims released in this agreement and agrees,
nonetheless, that this agreement and the release contained in it is and remains
effective in all respects notwithstanding such different or additional facts or
the discovery of them. Executive declares and represents that he intends this
agreement to be complete and not subject to any claim of mistake, and that the
release herein expresses a full and complete release and he intends the release
herein to be final and complete. Executive executes this release with the full
knowledge that this release covers all possible claims against the Released
Parties, to the fullest extent permitted by law. Notwithstanding the foregoing,
nothing in this agreement shall be deemed a waiver or release of: (1) any
rights, remedies or claims Executive may have in enforcing the terms of this
agreement; or (2) Executive’s eligibility for, or right to receive,
indemnification and advancement of expenses to the extent provided under
lululemon’s by-laws, any written indemnification agreement with lululemon, or
otherwise under applicable law, or coverage under any applicable directors and
officers insurance policy; or (3) any rights that cannot be waived as a matter
of law.
8.To the extent Executive performed any services in California during his
employment with lululemon, Executive expressly waives any right or benefit
available to him in any capacity under the provisions of California Civil Code
section 1542, which provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”
9.Executive will comply with continuing covenants and obligations contained in
the Restrictive Covenant Agreement and the Employment Agreement.
10.By entering into this agreement, the Released Parties make no admission that
they have engaged, or are now engaging, in any unlawful conduct. The parties
understand and acknowledge that this agreement is not an admission of liability
and may not be used or construed as such in any legal or administrative
proceeding. Executive has been advised to consult with an attorney before
executing this agreement.





--------------------------------------------------------------------------------





11.Executive acknowledges and agrees that (1) he has read and understands the
terms of this agreement and had 21 days to review this agreement; (2) he has
been advised in writing to consult with an attorney before executing this
agreement; (3) he has obtained and considered such legal counsel as he deems
necessary; (4) by signing this agreement, he acknowledges that he does so
freely, knowingly, and voluntarily; and (5) he has seven days following his
execution of this agreement to revoke the release of any claims under the
federal Age Discrimination in Employment Act in the United States, if he send
notice by certified mail to lululemon, attention Glenn Murphy, Executive
Chairman. If Executive does not revoke acceptance within the seven-day period,
Executive’s acceptance of this agreement will become binding and enforceable on
the eighth day following execution or, if the seven-day revocation period is not
applicable to Executive, the date hereof (that date, the “Effective Date”). This
agreement does not waive or release any rights or claims that Executive may have
under the Age Discrimination in Employment Act that arise after the execution of
this agreement. In addition, this agreement does not prohibit Executive from
challenging the validity of this agreement’s waiver and release of claims under
the Age Discrimination in Employment Act of 1967, as amended. The parties agree
that any changes, material or immaterial, to the terms of this agreement during
its negotiation do not restart the running of the 21-day period discussed above
in clause (1).
12.Executive understands and agrees that, to the fullest extent permitted by
law, Executive is precluded from filing or pursuing any legal claim of any kind
against any of the Released Parties at any time in the future, in any federal,
state, provincial, or municipal court, administrative agency, or other tribunal,
arising out of any of the claims that Executive has waived by virtue of
executing this agreement. Executive agrees not to file or pursue any such legal
claims and, if Executive does pursue such legal claims, Executive waives any
right to receive monetary recovery. By Executive’s signature below, Executive
represents that he has not filed any such legal claims against any of the
Released Parties in any federal, state, provincial, or municipal court,
administrative agency, or other tribunal. Nothing in this agreement will be
construed to waive any claims that cannot be waived as a matter of law. In
addition, this agreement does not prevent Executive from filing an
administrative charge against any Released Parties that may not be released as a
matter of law; however, Executive agrees that Executive will not be entitled to
recover any monetary payments or other individual benefits in any such
proceeding. This release does not waive any rights or claims that may arise
after the date that Executive executed this agreement, and nothing in this
agreement will affect the ability of Executive or lululemon to enforce rights or
entitlements specifically provided for under this agreement as stated herein.
Executive agrees that he will not counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against lululemon
or any current or former officer, director, employee, agent, representative,
shareholder, or attorney of lululemon, unless under a subpoena or other court
order to do so. Executive further agrees both to immediately notify lululemon
upon receipt of any court order, subpoena, or any legal discovery device that
seeks or might require the disclosure or production of the existence or terms of
this agreement, and to furnish, within three business days of its receipt, a
copy of such subpoena or legal discovery device to lululemon. Nothing in this
agreement is to be construed to prohibit Executive from reporting conduct to,
providing truthful information to or participating in any investigation or
proceeding conducted by any federal or state government agency or
self-regulatory organization.
13.In consideration for the Consideration and all other promises stated above,
Executive will provide to Released Parties, and to any or all of its
subsidiaries, divisions, and affiliated companies, such cooperation in legal
proceedings as is reasonably requested, including by furnishing information
and/or testimony in connection with such legal proceedings. Executive expressly
agrees to reasonably cooperate with lululemon, and Released Parties (including
lululemon’s outside counsel) in connection with the preparation of SEC filings
and the contemplation, prosecution and defense of all phases of





--------------------------------------------------------------------------------





existing, past and future litigation, regulatory or administrative actions about
which lululemon reasonably believes Executive may have knowledge or information.
Executive further agrees to make himself available at mutually convenient times
during regular business hours as reasonably deemed necessary by lululemon’s
counsel. Executive also agrees to appear without the necessity of a subpoena to
testify truthfully in any legal proceedings in which lululemon calls him as a
witness. lululemon agrees to reimburse Executive for any reasonable travel
expenses incurred at the request of lululemon and other reasonable out of pocket
expenses and fees that pre-approved by lululemon that he incurs in connection
with this paragraph 13. Executive further agrees that he will not voluntarily
provide information to or otherwise cooperate with any individual or private
entity that is contemplating or pursuing litigation or any type of action or
claim against lululemon, its successors or affiliates, or any of their current
or former officers, directors, employees, agents or representatives, except as
required by law or regulation. Nothing within this paragraph 13 will require
Executive to waive his constitutional rights.
14.All remedies at law or in equity will be available to the Released Parties
for the enforcement of this agreement. This agreement may be pleaded as a full
bar to the enforcement of any claim that Executive may assert against the
Released Parties.
15.Executive understands and agrees that as a condition of receiving the
Consideration, all lululemon property must be returned to lululemon. Within
seven days of the date hereof, Executive agrees to return all lululemon
property, data and information belonging to lululemon, including information of
whatever nature, as well as any other materials, keys, passcodes, access cards,
credit cards, computers/laptops, cellular phones, hard or external drives,
documents or information, including but not limited to confidential information
in Executive’s possession or control. Further, Executive represents that
Executive has retained no copies thereof, including electronic copies and agrees
that Executive will not use or disclose to others any confidential or
proprietary information of lululemon, including but not limited to employee
information, marketing information, trade secret information, client or customer
data or contact information, strategic plans, financial information,
correspondence, and training materials. To the extent Executive at any point
discovers lululemon property that Executive failed to return, Executive will
return any and all such lululemon property immediately. lululemon agrees to
return Executive’s personal property within 14 days of the date hereof.
Notwithstanding the foregoing, Executive (1) will be provided with an electronic
copy of Executive’s Outlook contacts or comparable electronic rolodex, and (2)
will be permitted to retain his laptop computer and mobile phone once both such
devices have been scrubbed clean of lululemon proprietary information by
lululemon’s information technology department.
16.Executive understands and acknowledges that the promises in this agreement
are a material inducement for Released Parties to enter this agreement and are
of the essence of this agreement. Executive therefore agrees that if he should
breach any of the provisions of the aforementioned paragraphs, he will be
obligated to return to Released Parties any payments made under this agreement,
including the Consideration and the value of the Consideration, as determined
solely by lululemon, to the extent permitted by law.
17.Executive represents that Executive has no knowledge of any wrongdoing
involving improper or false claims against a federal or state governmental
agency.
18.The parties will bear their own attorneys’ fees and costs associated with
negotiation and execution of this agreement, except that lululemon will pay the
actual and reasonable fees and costs incurred by Williams & Connolly LLP and
Hunter Litigation Chambers, in an aggregate amount not to exceed $50,000,
related to Executive’s negotiation and execution of this agreement. However,
should either party be required to incur fees and costs associated with
enforcing this agreement, the prevailing party will be entitled to recover all
fees and costs including attorneys’ fees from the breaching party. In addition,





--------------------------------------------------------------------------------





either party is entitled to seek all available legal remedies to enforce this
agreement, including seeking injunctive or declaratory relief in any
jurisdiction, notwithstanding paragraph 19.
19.In the event any provision of this agreement is found unenforceable, the
unenforceable provision is to be deemed deleted and the validity and
enforceability of the remaining provisions is not to be affected thereby. This
agreement may be pled as a full and complete defense to, and may be used as a
basis for an injunction against, any action, suit or other proceeding that may
be prosecuted, instituted or attempted by Executive in breach hereof. The
validity, interpretation and performance of this agreement shall be construed
and interpreted according to the laws of the State of Delaware without regard to
the conflict of law principles of any jurisdiction, and any action or proceeding
arising out of or in connection with this agreement may be brought only in the
courts of competent jurisdiction in the State of Delaware. This agreement does
not grant Executive any rights with respect to continued employment by lululemon
after the Separation Date. This agreement is intended to be the entire agreement
between the parties and supersedes and cancels all other and prior agreements,
written or oral, between the parties regarding this subject matter, except that
this agreement does not supersede, cancel or limit sections 4.03 (Policies,
Rules and Regulations), 4.04 (Conflicts of Interest), 4.05 (Restrictive
Covenants), 5.05 (Fair and Reasonable), 5.06 (Return of Property), 5.07
(Resignation as Director and Officer) or 5.08 (Provisions which Operate
Following Termination) or article 6 (Miscellaneous) of the Employment Agreement;
the Restrictive Covenant Agreement (except as expressly provided herein); the
Plan and all applicable award agreements thereunder; the Bonus Plan or any other
obligations specifically preserved under this agreement. This agreement may be
amended only by a written instrument executed by all parties hereto. The parties
may sign this agreement in several counterparts, each of which will be deemed an
original but all of which together will constitute one instrument.
[Signature page follows]





--------------------------------------------------------------------------------





The parties are signing this separation and release agreement on the date stated
in the introductory clause.
 
lululemon athletica inc.
 
 
 
/s/    GLENN MURPHY
 
Glenn Murphy
 
Chairman
 
 
 
/s/    LAURENT POTDEVIN
 
Laurent Potdevin










